Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022 was filed after the mailing date of the Notice of Allowance on 12/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejections of the Final office action mailed 7/9/2021, have been overcome by the applicant’s arguments and the examiner’s amendment in the previous office action mailed 12/06/2021. No new rejection is needed, after examiner reviewed IDS summited on 3/7/2022.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
1. Maerten et al (US 2013/0191044 A1) teaches a stress and fracture modeling using the principle of superposition to compute stress domain diagram, strain, and displacement discontinuities parameters. The stress and fracture model is used for recovery of tectonic events, quality control on interpreted fault, real-time computation of perturbed stress and displacement fields when the user is performing one or more of parameters estimation, prediction of fracture propagation, distinguishing preexisting fractures from induced fractures, and numerous other applications.
2. Volgyesi et al (NPL: The inner structure of the Earth, 1982) teaches a discontinuity shift model for the subsurface earth volume.
3. Maerten et al (US 2012/0072188 A1) teaches a system simulates linearly independent far field stress models for a subsurface earth volume, computing stress, strain, and displacement values based on superposition of independent stress tensors. The system recovers one or more tectonic events, or a stress tensor represented by a ratio of principal magnitudes and associated orientation, using fault geometry, well bore data (fracture orientation and secondary fault plane data), GPS, INSAR, folded and faulted horizons, tiltmeters, slip and slikenlines on faults.
4. Bradford (US 2010/0157730 A1) teaches a method of subsurface imaging using microseismic data to determine characteristics of the movement and/or failure of a fracture in a subsurface medium.

These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 21, 29 and 37 
“building a transformation matrix comprising the at least one value for the pressure, the at least four values for the regional stress regime, and the at least one value for the constant shifted pressure”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 21, 23-27, 29, 31-35, 37 and 39-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148